DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2022 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-22 are rejected under 35 U.S.C. 103 as being unpatentable over Homma et al. (US 2014/0234520 A1; Aug. 21, 2014) in view of Homma et al., hereinafter “Homma 2” (US 2014/0220223 A1; Aug. 7, 2014).
Regarding claims 1, 12-20, Homma discloses a fat composition comprising alpha linolenic acid in an amount from 10 to 50% by mass in the constituent fatty acids ([0014]), thus overlapping the claimed range of 40% by mass or more in claim 1 and 50 to 70% by mass in claim 12. 
Homma further teaches a total content of a saturated fatty acid having 16 carbon atoms and a saturated fatty acid having 18 carbon atoms in the constituent fatty acids in an amount of 40% by mass or less ([0018]), thus overlapping the claimed range of 6% by mass or less in claim 1, 1 to 6% by mass in claims 13, and 5% by mass or less in claim 14. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
While Homma teaches a total content of saturated fatty acids encompassing 16 and 18 carbon atoms in an amount of 40% by mass or less ([0018]), Homma fails to specifically teach that the content of the saturated fatty acid having 18 carbon atoms is less than 3% by mass, that the content of the saturated fatty acid having 16 carbon atoms is 0.5 to 4.6% by mass, or that the mass ratio of the saturated fatty acid having 16 carbon atoms to the saturated fatty acid having 18 atoms is 0.1 to 3.5.
However, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Homma clearly teaches that the amount of total saturated fatty acids having 16 and 18 carbon atoms is 40% or less, and therefore the amount of a saturated fatty acid having just 18 carbon atoms would be less than the total amount of 40%. 
It would have been obvious to one of ordinary skill in the art to vary the amount of saturated fatty acids having 16 and 18 carbon atoms to results in a desired amount of each component and a desired ratio depending on the characteristics of the fat composition, including taste, flavor, and degradation odor when cooking.
It is well within the ordinary skill in the art to vary the amount of saturated fatty acids having 16 and 18 carbon atoms based upon what is taught by Homma, and therefore, absent a showing of criticality for the claimed range, the instantly claimed amount is merely an obvious variant over the prior art.
Homma additionally teaches that the fat composition can include a diacylglycerol in an amount of 19% by mass or less ([0020] and [0022]), while the instant claim requires a content of diacylglycerols in an amount of 30% by mass or more. 
Homma 2 teaches a fat composition, wherein the fat composition comprises diacylglycerol in a high amount of 50% by mass or more ([0013]), thus falling within the claimed range of 50% by mass or more. 
Homma 2 additionally teaches that the fat composition comprises a content of triacylglycerols in an amount from 1 to 49% ([0018]), thus overlapping the claimed range of 5 to 50%. 
Homma 2 further teaches that a fat composition having a high diacylglycerol content has physiological actions such as a body fat burning action ([0004]). It would have been obvious to one of ordinary skill in the art to have the diacylglycerol content in Homma be higher as taught by Homma 2, depending on the desired physiological actions provided by the fat composition. Homma 2 teaches that it is clearly known in the art to have a fat composition comprising a diacylglycerol content and triacylglycerol content within the claimed range and therefore would have been obvious to provide diacylglycerol and triacylglycerol in the claimed range in Homma in order to increase the fat burning action of the fat composition based upon what is taught by Kase. 
Homma further teaches that the fat composition comprises linoleic acid in an amount of 40% by mass or less ([0017]), thus overlapping the claimed ranges of 5 to 40% in claim 2 and 10 to 20% in claim 18. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Homma additionally teaches that the content of oleic acid (C18:1) can range from 21.1 to 57.8% by mass ([0075], Table 2), thus overlapping the claimed range of 10 to 50% by mass. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claims 4-5, Homma and Homma 2 teach the composition as described above with respect to claim 1. 
Regarding the composition comprising oil obtained by an esterification reaction of fractionated fatty acids derived from a fat or oil with glycerin, the examiner notes that applicant is presenting process limitations in a product claim. 
As stated in MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 
Therefore, as the cited prior art teaches the composition as described above, the method of production is not given patentable weight as the patentability of a product does not depend on its method of production.
Regarding claims 6-7, Homma further discloses that the fat composition can be used as a food, feed or beverage ([0044]). 
Regarding claim 8, Homma and Homma 2 teach the composition of claim 1 as described above. 
Homma 2 further teaches that the fat composition is produced by performing an esterification reaction of fractionated fatty acids derived from a fat or oil with glycerin ([0023]). 
It would have been obvious to one of ordinary skill in the art to prepare the fat composition of Homma in a similar manner as taught by Homma 2, wherein an esterification reaction is performed with glycerin, as Homma 2 teaches that such method of production eliminated impurities in order to improve the flavor of the fat composition ([0004]) and therefore such process would provide the same benefits to the fat composition of Homma. 
Regarding claim 9, Homma further teach that the fractionated fatty acids can be derived from linseed oil ([0024] and [0017]). 
Homma additionally teaches using perilla oil and sacha inchi oil ([0024]).
Regarding claim 10, Homma 2 teaches that the fractionated fatty acids are obtained by hydrolyzing a fat or oil using an enzyme ([0024]), and therefore would have been obvious to obtain fractionated fatty acids in Homma using the method of Homma 2 for the same reasons as stated above, as Homma 2 teaches that such method produced a suitable fat composition and aids in removing impurities to improve flavor. 
Regarding claim 11, Homma 2 teaches the esterification reaction of the fractionated fatty acids with glycerin using an enzyme, but fails to specifically teach the temperature of performing the reaction. However, it is well within the ordinary skill in the art to vary the temperature of the reaction depending on the desired results. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
For the same reasons as stated above, it would have been obvious to perform the same method to produce the fat composition of Homma, as Homma 2 teaches that such method produced a suitable fat composition and aids in removing impurities to improve flavor. 
Regarding claims 21-22, Homma discloses a fat composition comprising alpha linolenic acid in an amount from 10 to 50% by mass in the constituent fatty acids ([0014]), while the instant claims require an amount of 52% or more and 55% or more.
It is apparent, however, that the instantly claimed amount and that taught by Hooma are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
            In light of the case law cited above and given that there is only a “slight” difference between the amount disclosed by Homma and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount disclosed in the present claims is but an obvious variant of the amounts disclosed in Homma, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
 





Response to Arguments
Applicant’s arguments with respect to Kase have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Homma 2, which teaches a fat or oil composition having the claimed amount of TAG and DAG.
In the instant case, there is no new or unexpected function arising from the combination of the different fat components that make up the fat composition as all continue to function predictably as expected.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Therefore, as all the claimed components are known in the art in a fat composition, it is not inventive to discover the optimum or workable ranges/ratios through routine experimentation. Applicant can rebut an obviousness rejection regarding optimization of ranges by showing criticality for the claimed ranges/ratios. 
For the reasons stated above, a 103 rejection is maintained.  


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Primary Examiner, Art Unit 1791